Stephens, J.
1. An insurance policy which indemnifies the insured against death or disability resulting from bodily injuries effected through violent and accidental means provides for indemnity where the insured is “struck or knocked down or run over while in or on a public highway, by an automobile, or any vehicle propelled by steam, cable, electricity, naphtha, gasoline, horse, compressed' air or liquid power (excluding injuries sustained while on a railroad right of way in violation of any statute, or any regulation of the railroad company).” Reid: A “public -highway” does not include a railroad-track or the space on a railroad’s right of way between two parallel tracks of a railroad company.
2. In a suit by the insured against the insurer, to recover under the policy, where it is alleged that the plaintiff received an injury from being run over by a moving railroad-train under which he fell while walking between two parallel railroad tracks on a railroad’s right of way, the petition set out no cause of action, and was properly dismissed on demurrer.

Judgment affirmed.


Jenkins, P. J., and Bell, J., eoneur.